Citation Nr: 0730381	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran, who had active service from September 1954 to 
June 1955, died in March 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  

By decision in September 2006 the Board denied the veteran's 
appeal.  The veteran appealed the denial to the United States 
Court of Veterans Appeals (Court).  By order dated in June 
2007 the Court vacated the Board's September 2006 decision 
and dismissed the veteran's appeal.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2007.

2.  In a June 2007 order, the Court vacated the Board's 
September 2006 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal on March [redacted], 2007.  The veteran's representative 
notified the Court of his death in April 2007.  In its June 
2007 order, after receiving notice that the veteran had died, 
the Court vacated the September 2006 Board decision, 
dismissed the appeal, and returned the case to the Board.  A 
copy of the veteran's death certificate is associated with 
the claims folder.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


